                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

TIFFANY STALLINGS, individually and               )
as natural mother and next friend of the          )
minor child, T.S.,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )          Case No. CIV-18-00051-PRW
                                                  )
PUTNAM CITY SCHOOL DISTRICT                       )
a/k/a INDEPENDENT SCHOOL                          )
DISTRICT #1 OF OKLAHOMA                           )
COUNTY, STATE OF OKLAHOMA                         )
and ANGELA HABBEN, individually,                  )
                                                  )
       Defendants.                                )

                           ADMINISTRATIVE CLOSING ORDER

       On the representation from counsel for the parties, that the parties have reached a settlement

and compromise, it is ordered that the Clerk administratively terminate this action in her records

without prejudice to the rights of the parties to reopen the proceeding for good cause shown, for

the entry of any stipulation or order, or for any other purpose required to obtain a final

determination of the litigation.

       If the parties have not reopened this case within 45 days of this date for the purpose of

dismissal pursuant to the settlement compromise, Plaintiff's action shall be deemed to be dismissed

with prejudice.

       IT IS SO ORDERED this 12th day of December, 2019.
